           Case 2:19-cr-00010-RSM Document 40 Filed 03/28/19 Page 1 of 3



1                                                            The Honorable Ricardo S. Martinez

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     UNITED STATES OF AMERICA,
11                                                  No. 2:19-cr-00010-RSM
                             Plaintiff,
12                                                  CORPORATE DISCLOSURE
              v.                                    STATEMENT
13
     HUAWEI DEVICE CO., LTD., and
14   HUAWEI DEVICE USA, INC.,

15                           Defendants.

16

17           Pursuant to Fed. R. Crim. P. 12.4, Defendants Huawei Device Co., Ltd. and Huawei
18    Device USA, Inc. file this Corporate Disclosure Statement as follows:
19           1.     Huawei Device Co., Ltd. (f/k/a Huawei Device (Dongguan) Co., Ltd.) is a
20    wholly owned subsidiary of Huawei Device (Shenzhen) Co., Ltd. (f/k/a Huawei Device
21    Co., Ltd.). No publicly held corporation owns 10% or more of its stock.
22           2.     Huawei Device USA Inc. is a wholly owned subsidiary of Huawei Device
23    (Hong Kong) Co., Ltd. No publicly held corporation owns 10% or more of its stock.
24

25

26


     CORPORATE DISCLOSURE STATEMENT
     No. 2:19-cr-00010-RSM – Page 1
                                                                        1420 Fifth Avenue, Suite 1400
                                                                        Seattle, W ashington 98101
                                                                        phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 40 Filed 03/28/19 Page 2 of 3



1
      Dated: March 28, 2019               YARMUTH LLP
2
                                          By: s/ Robert Westinghouse
3                                         Robert Westinghouse, WSBA No. 6484
                                          1420 Fifth Avenue, Suite 1400
4                                         Seattle, WA 98101
                                          Telephone: (206) 516-3800
5                                         Fax: (206) 516-3888
                                          rwestinghouse@yarmuth.com
6

7                                         STEPTOE & JOHNSON LLP
8
                                          James Hibey (pro hac vice)
9                                         Brian Heberlig (pro hac vice)
                                          1330 Connecticut Avenue, NW
10                                        Washington, DC 20036
                                          Telephone: (202) 429-8134
11                                        Fax: (202) 429-3902
                                          jhibey@steptoe.com
12                                        bheberlig@steptoe.com

13                                        Attorneys for Defendants Huawei Device
                                          Co., Ltd., and Huawei Device USA, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26


     CORPORATE DISCLOSURE STATEMENT
     No. 2:19-cr-00010-RSM – Page 2
                                                            1420 Fifth Avenue, Suite 1400
                                                            Seattle, W ashington 98101
                                                            phone 206.516.3800 fax 206.516.388 8
                  Case 2:19-cr-00010-RSM Document 40 Filed 03/28/19 Page 3 of 3



1                                         CERTIFICATE OF SERVICE

2                   I hereby certify that on March 28, 2019, I electronically filed the foregoing with the

3         Clerk of the Court using the CM/ECF system which will send notification of such filing to

4         the following:

5         Attorneys for Plaintiff:

6         Todd Greenberg
          Thomas M. Woods
7
          U.S. Attorney’s Office (Sea)
8         700 Stewart Street, Suite 5220
          Seattle, WA 98101-1271
9         Tel: 206.553.7970
          Todd.Greenberg4@usdoj.gov
10        Thomas.woods2@usdoj.gov
11                  Dated: March 28, 2019, at Seattle, Washington.
12
                                                          s/Kelly M. Kennedy
13                                                        Kelly M. Kennedy, Legal Assistant

14

15

16

17

18

19

20

21

22

23

24

25

26


       CORPORATE DISCLOSURE STATEMENT
       No. 2:19-cr-00010-RSM – Page 3
                                                                                 1420 Fifth Avenue, Suite 1400
                                                                                 Seattle, W ashington 98101
                                                                                 phone 206.516.3800 fax 206.516.388 8
     1042.01 tc282508 3/28/19
